Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 1 of 7 PageID #: 1138




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF LOUISIANA
                                       LAKE CHARLES DIVISION


  THOMAS PARKER                                               CASE NO. 2:17-CV-01446

  VERSUS                                                      JUDGE JAMES D. CAIN, JR.

  P N K (LAKE CHARLES) L L C ET AL                            MAGISTRATE JUDGE HANNA

                                           MEMORANDUM RULING

             Before the Court are two motions: (1) “Defendant’s Motion for Summary

  Judgment” (Doc. 85) filed by Defendant, PNK (Lake Charles, LLC, d/b/a L’Auberge Lake

  Charles (“L’Auberge”) (collectively referred to as “PNK”) and (2) “Plaintiff’s Motion for

  Partial Summary Judgment on Liability” (Doc. 87) filed by Plaintiff Thomas Parker.

             PNK’s motion seeks to dismiss Parker’s claims against it for failure to prove the

  essential elements of his claim under Louisiana Civil Code articles 2315, 2317, and 2317.1.

  Parker’s motion seeks to establish liability against Defendant Full Service Systems

  Corporation (“FSS”) based on a repairer’s duty owed to Parker.

             The Court heard oral arguments from the parties’ counsel on February 4, 2021, and

  all briefs have been submitted for consideration.

                                            STATEMENT OF FACTS

             On or about July 8, 2016, Thomas Parker, his wife and two children checked into a

  guestroom at the L’Auberge Casino Hotel. 1 Plaintiff walked across the room to the




  1
      Plaintiff’s exhibit B, Thomas Parker depo. pp. 30-33.
Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 2 of 7 PageID #: 1139




  bathroom. When he reached the marble floor near the entrance to the room, he slid on a

  slippery substance and fell. 2 Parker did not sustain any injuries in this initial fall. 3

           Parker reported the incident to an unidentified male housekeeping or maintenance

  employee who was in the nearby hallway. 4 That employee was wearing a gray shirt. 5 After

  inspecting the room, the employee determined that the carpet near the marble floor was

  wet. 6 The employee advised Parker that he would take care of the situation. 7

           At the time of the incident, L’Auberge had contracted its housekeeping services to

  co-defendant, FSS. 8

           Thereafter, Parker and his family left the room and returned about four (4) hours

  later. 9 Again Parker walked to the bathroom and slipped and fell on the marble floor.10

  There was no warning that the hazard had not been remedied and it continued to exist. 11

  After this second fall, Parker began to feel pain in his lower back and legs. 12

                                       SUMMARY JUDGMENT STANDARD

           A court should grant a motion for summary judgment when the movant shows “that

  there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially




  2
    Id. pp. 34-35.
  3
    Id. p. 43.
  4
    Id. pp. 38-39.
  5
    Id.
  6
    Id. pp. 42-43.
  7
    Id. pp. 36 & 43.
  8
    Plaintiff’s Exhibit A, Jerry Forester Affidavit.
  9
    Plaintiff’s Exhibit B, pp. 44-45; Plaintiff’s Exhibit C, p. 21.
  10
     Id.
  11
     Id.
  12
     Id. pp. 49-50.

                                                        Page 2 of 7
Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 3 of 7 PageID #: 1140




  responsible for identifying portions of pleadings and discovery that show the lack of a

  genuine issue of material fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

  The court must deny the motion for summary judgment if the movant fails to meet this

  burden. Id.

         If the movant makes this showing, however, the burden then shifts to the non-

  moving party to “set forth specific facts showing that there is a genuine issue for trial.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This

  requires more than mere allegations or denials of the adverse party's pleadings. Instead, the

  nonmovant must submit “significant probative evidence” in support of his claim. State

  Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is

  merely colorable, or is not significantly probative, summary judgment may be granted.”

  Anderson, 477 U.S. at 249 (citations omitted).

         A court may not make credibility determinations or weigh the evidence in ruling on

  a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

  133, 150 (2000). The court is also required to view all evidence in the light most favorable

  to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

  Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

  fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

  Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                   LAW AND ANALYSIS

         In this lawsuit, Parker has sued PNK and FSS under a negligence theory. At the time

  of the alleged incident, PNK owned, operated or otherwise possessed the premises in which

                                           Page 3 of 7
Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 4 of 7 PageID #: 1141




  Parker was injured. FSS was responsible for maintaining the room in which Parker suffered

  his injuries. Parker alleges that Defendants failed to provide a safe place for patrons.

  Specifically, Parker alleges that even though Defendants had knowledge or constructive

  knowledge of the hazard created (the wet carpet), they (1) failed to take reasonable steps

  to correct the hazard or otherwise prevent the injuries, (2) failed to warn of the hazards,

  and/or (3) failed to implement and/or enforce policies and procedures which would have

  required its employees to correct a hazard.

  PNK’s motion

         PNK moves for summary judgment as a matter of law on the grounds that there is

  no genuine issue of material fact, and Parker cannot prove the essential elements of his

  claims. Specifically, PNK contends that there is no evidence to show that it either created

  or knew (or should have known in the exercise of reasonable care) of the existence of water

  on the carpet of Parker’s hotel room which allegedly caused him to slip and fall.

         Louisiana law governs the substantive issues in diversity cases. See Erie R.R. Co.

  v. Tompkins, 304 U.S. 64, 78 (1938). Under Louisiana Civil Code article 2317.1, a plaintiff

  must show that: (1) the thing was in the defendant’s custody or control; (2) the thing had a

  vice or defect that presented an unreasonable risk of harm; (3) the defendant knew or should

  have known of the unreasonable risk of harm; and (4) the damage was caused by the defect.

  Vail v. Schiro Bros. Shoe Store, Inc., 193 So.3d 342, 347 (La.App. 5 Cir. 5/12/16); Wiltz v.

  Floor & Décor Outlets of Am., 186 So.3d 1204, 1208 (La.App. 5 Cir. 2/24/16), writ denied,

  192 So.3d 738 (La. 5/27/16). If the plaintiff fails to prove any one of these elements, the



                                          Page 4 of 7
Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 5 of 7 PageID #: 1142




  claim fails. Dauzat v. Thompson Const. Co., Inc., 839 So.2d 319, 322 (La.App. 5 Cir.

  1/28/03).

          PNK argues that the identity of the employee to whom either Plaintiff or his

  common-law wife reported the incident is unknown. PNK relies on the affidavit of Jerry

  Forester, Risk Manager for L’Auberge Casino who attests that the only employees working

  in the hotel who would have worn a gray uniform was housekeeping employees employed

  by FSS. 13 PNK also notes that the employee in the gray shirt did not know from where the

  water came. 14 PNK argues that because Parker is unable to show that the owner had notice

  of the allege injury, summary judgment must be granted in its favor.

          Parker argues that there are genuine issues of material fact regarding the source of

  the liquid substance noting that the employee in the gray shirt remarked that the bathroom

  next door may have been the source of the wet carpet. Parker argues that there are disputed

  facts as to the identification of the employee in the gray shirt. Plaintiff also submits the

  incident report 15 which indicates that after the first fall, Plaintiff went in the hall and told a

  guy in a gray shirt that the carpet was wet.

          Parker remarks that because the employee told him that he would put them in a

  different situation, a jury could conclude that the employee was an agent of L’Auberge

  because there is no indication that FSS had the authority to place them in a new room or a

  “different situation.” Furthermore, in order for the gray shirted employee to move him and

  his family to another room, he would have to notify someone at L’Auberge of the wet


  13
     PNK Exhibit C, Affidavit of Gerald Wayne “Jerry” Forester, ¶ ¶ 5-7.
  14
     PNK Exhibit A, Thomas Parker depo. p. 43; Exhibit B, Nicole Telles depo. p. 19.
  15
     Plaintiff’s Exhibit 1.

                                                    Page 5 of 7
Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 6 of 7 PageID #: 1143




  carpet. Plaintiff submits the following language in the Housekeeping service Agreement to

  buttress his argument:


           Contractor [(FSS]), and/or its on-site supervisory personnel requested by
           property, shall notify promptly the Principal [(PNK]) or its representative of
           any material irregularities that may be observed when the Contractor’s
           personnel are on the Premises, as well any safety[sic], or Principal’s
           employees or guests.... 16

           Parker also argues that PNK could be held liable under Louisiana Civil Code article

  2317.1 for possession of a thing with an unreasonably dangerous defect. Parker contends

  that there is a genuine issue of material fact as to whether or not PNK had knowledge or

  constructive knowledge of the wet carpet.

           Co-Defendant FSS also opposes the Motion for Summary Judgment filed by PNK.

  FSS submits the deposition testimony of Micael Santelous and Pierre Fabian. Mr.

  Santelous was employed by FSS since 2014 and was also employed at L’Auberge as a

  houseman in July 2016. 17 Mr. Santelous testified that both L’Auberge and FSS employees

  who worked in housekeeping and maintenance wore gray shirts. Mr. Fabian also testified

  that both L’Auberge and FSS employees wore gray shirts. 18

           The Court finds that Parker and FSS have submitted sufficient summary judgment

  evidence to create a genuine issue of material fact for trial.




  16
     PNK’s Exhibit 1 of Exhibit C, ¶ III.
  17
     FSS Exhibit 2, p. 12:24-13; p.13:6-14; p. 28:20-22; p. 30:2-16.
  18
     FSS Exhibit 3, p. 11:11-13 and pp. 11-12.

                                                      Page 6 of 7
Case 2:17-cv-01446-JDC-PJH Document 139 Filed 02/09/21 Page 7 of 7 PageID #: 1144




  Parker’s motion

         Parker has filed a motion for partial summary judgment as to the liability against

  FSS. Parker argues that there are no disputed issues of fact as to the negligence of FSS

  under Louisiana Civil Code articles 2315 and 2316. Parker submits the contract between

  PNK and FSS to provide janitorial and maintenance services at the casino. The contract

  establishes a duty on FSS to take reasonable steps to repair and maintain that within the

  purview of the contract. Thus, Parker argues that FSS can be held liable for breach of that

  duty assumed under the contract. In other words, FSS breached its duty by failing to repair

  and/or remove the hazards or to even provide a warning that the hazard persisted because

  FSS had not removed the known hazard.

         As previously noted, FSS has submitted summary judgment evidence to create a

  genuine issue of material fact for trial as to who employed the gray shirted worker Parker

  reported the wet carpet. The Court finds that FSS has submitted sufficient summary

  judgment evidence to create a genuine issue of material fact for trial.

                                       CONCLUSION

         For the reasons set forth above, the motion for summary judgment filed by PNK

  will be denied and the Motion for Summary Judgment filed by Parker will be denied.

         THUS DONE AND SIGNED in Chambers on this 9th day of February, 2021.



                        _____________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE



                                           Page 7 of 7
